LICENSE AGREEMENT

 

This Agreement ("Agreement") is entered into as of March 1, 2012, by and between
AR Capital, LLC, a Delaware limited liability company with an address of 405
Park Avenue, New York, NY 10022 ("Licensor") on the one hand, and American
Realty Capital Trust, Inc., a Maryland corporation with an address of 405 Park
Avenue, New York, NY 10022 (“Licensee”) on the other hand. Each of Licensor and
Licensee are a "Party" and collectively are the "Parties").

 

RECITALS

 

A. Licensor is the owner of the all right, title and interest in and to the
trademark AMERICAN REALTY CAPTIAL, along with all applications and registrations
therefore and all goodwill associated therewith (collectively, the “Licensed
Mark”); and

 

B. Licensee desires to obtain the non-exclusive right and obligation to use the
Licensed Mark in connection with the Licensed Services (defined below) in the
Licensed Territory (defined below) pursuant to the provisions of this Agreement,
and Licensor has agreed to grant Licensee a license on the terms and subject to
the conditions set forth below.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions:

 

1.1 Licensed Services. The "Licensed Services" are real estate investment,
acquisition and operation services.

 

1.2 Licensed Territory. The term "Licensed Territory" is the United States and
the United States territories.

 

1.3 Term. The "Term" of this Agreement will commence on March 1, 2012 and will
continue until terminated in accordance with Article 5.

 

2. Grant of License:

 

2.1 License. Subject to Licensee's proper performance of its obligations under
this Agreement, Licensor grants to Licensee a personal, non-transferable,
royalty free, non-exclusive license to use the Licensed Mark solely in
connection with the provision of Licensed Services in the Licensed Territory.

 

2.2 Sublicenses. Licensee may grant sublicenses consistent with this Agreement
only to majority-owned and controlled subsidiaries of Licensee. Licensee may
grant a sublicense of its rights hereunder to one or more sublicensees;
provided, that the Licensee causes each sublicensee, by accepting such
sublicense, to agree (i) to be bound by all the terms and restrictions contained
herein; (ii) that no ownership rights in, or goodwill to, the Licensed Mark are
conveyed in the sublicense; (iii) that any rights granted in the sublicense will
be subordinate to and controlled by this License; and (iv) that in the event of
a termination of this Agreement for any reason, the sublicense automatically
terminates. Licensee is responsible for any noncompliance by a sublicensee. A
sublicensee's breach of this Agreement or its sublicense will be deemed to be a
breach by Licensee of this Agreement. Licensee will be able to cure any such
breach by terminating the sublicense.

 



1

 



 



2.3 No Other Rights. Notwithstanding anything to the contrary contained herein,
all rights not specifically granted in this Agreement to Licensee are reserved
and will remain always with Licensor.

 

3. Quality Control:

 

3.1. Use of Licensed Mark.

 

(a) Licensee warrants and represents that it is thoroughly and intimately
familiar with Licensor’s standards of quality for all goods and services that
bear any trademarks, service marks, trade names, logos, or other designations of
origin, and that it will render (and will ensure that any sublicensees will
render) the Licensed Services under the Licensed Mark in strict accordance with
those quality standards. Licensee will not use (and will ensure that no
sublicensees use) the Licensed Mark in a manner that would be offensive to good
taste or would injure the reputation of Licensor, the Licensed Mark, or the
Licensed Services. Licensee will render (and will ensure that all sublicensees
will render) the Licensed Services in a commercially responsible manner so as to
protect and enhance the global prestige, image, and integrity represented by the
Licensed Mark and will not use (and will ensure that no sublicense uses) the
Licensed Mark in a manner that has or is reasonably likely to have a negative
effect on the Licensed Mark.

 

(b) Licensor is aware of the quality of the Licensed Services that Licensee
renders, and agrees that that level of quality is acceptable. Licensee warrants
and represents that it will maintain (and that it will ensure that all
sublicensees will maintain) such standards of quality throughout the Term of
this Agreement.

 

3.2. Inspections. Licensor will have the right to review and inspect Licensee’s
(and any sublicensee’s) materials, services and other work product delivered
under the Licensed Mark or otherwise utilizing the Licensed Mark to ensure that
the Licensed Services and any materials associated with the Licensed Mark are up
to Licensor’s quality standards. If, in the sole judgment of Licensor, an
inspection reveals deficiencies in quality of materials, services and other work
product bearing the Licensed Mark or the rendering of Licensed Services,
Licensee agrees to promptly rectify (or ensure prompt rectification of) all such
deficiencies in quality to the satisfaction of Licensor.

 

3.3. Compliance with Laws. Licensee agrees to render (and to ensure that all
sublicensees render) the Licensed Services in full compliance with all
applicable laws and regulations and in compliance with any regulatory or
governmental agency that has jurisdiction over such matters.

 

4. Property Rights:

 

4.1 Title. Title to the Licensed Mark will always remain with Licensor. Neither
Licensee nor any sublicensee will acquire any rights or interest in the Licensed
Mark except the rights granted thereto pursuant to this Agreement. Licensee's
(and any sublicensee’s) use of the Licensed Mark will inure to Licensor's
exclusive benefit.

 



-2-

 

 



4.2 Protection of Licensor's Rights. Licensee agrees that it will not, during
the Term of this Agreement or at any time thereafter, (i) make application for,
or aid or abet others to seek trademark registrations or recordings of trade
names or company names with any government agencies or registries in any country
throughout the world of any mark or design that consists of or includes the
Licensed Mark, or variations or limitations thereof, alone or in combination
with any other elements; (ii) contest Licensor’s exclusive rights to the
Licensed Mark; (iii) challenge the validity or enforceability of the Licensed
Mark (or abet others to do so); or (iv) attack the validity of this Agreement or
any of its terms or conditions.

 

5. Termination:

 

5.1 Termination by Licensor. Licensor may terminate this Agreement upon (1) 30
days written notice to Licensee if Licensee fails to cure a material breach of
this Agreement, including a breach of Section 3, within 30 days of receipt of
notice from Licensor; or (2) upon written notice effective immediately if both
Nicholas S. Schorsch and William M. Kahane cease to be members of Licensee’s
board of directors.

5.2 Cessation of Use. Upon expiration or termination of this Agreement,
Licensee’s right (and any sublicensee’s right) to use the Licensed Mark will
automatically revert to Licensor, and Licensee (and any sublicensee) will
thereafter immediately cease and refrain from exploiting or exercising any of
the rights granted Licensee herein.

 

6. General Provisions:

 

6.1 Governing Law and Venue. This Agreement will be interpreted and enforced
under the laws of the State of New York, without application of its conflicts or
choice of law rules. Both Parties irrevocably submit to the exclusive
jurisdiction of the state and federal courts located in New York, New York for
any action or proceeding regarding this Agreement, and both parties waive any
objection to the personal jurisdiction or venue of the courts in New York, New
York.

 

6.2 Assignment. Licensee will have no right to assign, delegate, transfer, or
otherwise encumber this Agreement or any portion thereof without Licensor's
prior written consent, which can be withheld or granted in Licensor’s sole
discretion. Any purported assignment in violation of this Section 6.2 will be
null and void. Licensor may assign this Agreement to any party acquiring
ownership of the Licensed Mark.

 

6.3 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

6.4 Waiver. The failure of either Party to enforce any of its rights hereunder
or at law will not be deemed a waiver or a continuing waiver of any of its
rights or remedies against the other Party, unless such waiver is in writing and
signed by the Party to be charged.

 

6.5 Construction. The Parties have participated jointly in the drafting of this
Agreement, and each Party was represented by counsel in the negotiation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 



-3-

 

 

 

6.6 Waiver of Legal Conflicts. Each of the Parties acknowledges and agrees that,
at their request, Proskauer Rose LLP acted as counsel to all such parties in
connection with this Agreement. Accordingly, each of the Parties agrees to, and
does, waive any conflict of interest which may be deemed to arise as the result
of such representation and agrees not to seek to disqualify or otherwise prevent
Proskauer Rose LLP from representing the other parties hereto (or any other
clients of Proskauer Rose LLP) in any matters by reason of its work on, or
representation of, such party in connection with this Agreement or its
possession of confidential information relating to such party. Proskauer Rose
LLP shall be entitled to rely upon this Section 6.6 as a third party beneficiary
hereof.

 

6.7 Severability. If any provision of this Agreement, or part thereof, is
declared by a court of competent jurisdiction to be invalid, void or
unenforceable, each and every other provision, or part thereof, will
nevertheless continue in full force and effect.

 

6.8 Further Assurances. Both Parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

 

6.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether oral or written. This
Agreement may be modified or amended only by a writing signed by both Licensor
and Licensee.

 

6.10 Captions. The captions of the Articles and Sections in this Agreement are
for convenience only and may not be used to interpret the provisions of this
Agreement.

 

6.11 Survival. Articles 4 and 6 will survive the expiration or termination of
this Agreement.

 

*****



 



-4-

 



 

IN WITNESS WHEREOF, the Parties have, through their duly authorized
representatives, executed this Agreement on the date first written above.



 



AR CAPITAL LLC AMERICAN REALTY CAPITAL TRUST, INC.         By: /s/ Nicholas S.
Schorsch                               By: /s/ William M.
Kahane                           Printed name: Nicholas S. Schorsch Printed
name:  William M. Kahane Title:  Manager Title:  President and Chief Executive
Officer



 



 

 

